Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending. Claims 1-7 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tryon US 20050228553.

It is noted that the claim invention is for a calculating an efficient travel of a vehicle.  The vehicle having a fuel [hydrogen not claimed] power generation device.  Efficient travel of a vehicle is well known and applied to a hydrogen vehicle would be routine for one of ordinary skill in the art. 


1. Tryon teaches a vehicle system installed in a vehicle, comprising: 

a power generation device; (Tryon Fig. 2 power generator)

a power storage device that stores electric power generated by the power generation device; (Tryon Fig. 2 #22 energy storage device)

and a power control device that controls power generation of the power generation device, (Tryon Fig.2 #34 Power generator controller) derives the remaining amount of a fuel supplied to the power generation device on the basis of the detection result of a first sensor attached to any one of the power generation device (Tryon Fig. 2 #74 Fuel controller Also para 75; The fuel step-down rate will be a function of [derives] remaining energy [fuel]requirements to reach the destination), a fuel storage unit,(Tryon #28 Fuel; Fuel must be in a storage unit) and a fuel supply path(Tryon Fig.2 from #28 to #74), derives an amount of charge or a charge rate of the power storage device on the basis of the detection result of a second sensor attached to the power storage device, (Tryon para 28; electrical power controller 18 and energy storage device 22 are controlled by the route computer system 48 responsive to power demands from the traction motor 20 and responsive associated route dependent energy management by the route computer system 48. The power generator controller 34, electrical power controller 18 and traction motor controller 52 can also be adapted to provide information [second sensor] to the route computer system 48. For example, the electrical power controller 18 would provide information about the amount of energy stored [derived amount of charge] in the energy storage device 22 which would be used by the route computer system 48 in determining a particular overall control strategy.)

calculates a first traveling distance that the vehicle is able to travel on the basis of the derived remaining amount of a fuel, and (Tryon para 77; As the number or trips or the travel distance on the same road are accumulated over time, the route computer system 48 can optimize the control of the hybrid vehicle system 12 to compensate for the affect of other external factors such as traffic flow, or lack thereof during rush hour traffic, which may be anticipated, and responsive to which the route computer system 48 can determine the best use of the total available energy stored [battery charge and fuel] in the vehicle 14, i.e. whether it is better to charge the energy storage device 22, e.g. battery 22.1, or to shut off the power generator 16 so as to conserve fuel 28.)

causes an output unit to output information associated with the first traveling distance, (Tryon para 77; the travel distance on the same road are accumulated over time, the route computer system 48 can optimize the control of the hybrid vehicle system 12) wherein, when the derived remaining amount of a fuel is smaller than a first threshold value (Tryon para 77; The power generator 16 would be necessary for load following if the destination 114 cannot be predicted, or if the state of charge of the energy storage device 22, e.g. battery 22.1, is less than or equal to a minimum threshold. Knowledge of the predicted destination 114 provides for conserving fuel with a vehicle location sensor 42 by enabling the power generator 16 to shut down in advance of reaching the predicted destination.)

or 

when the first traveling distance calculated on the basis of the remaining amount of a fuel is smaller than a second threshold value, the power control device causes the power generation device to continue to generate electric power, calculates a second traveling distance that the vehicle is able to travel on the basis of the derived amount of charge or charge rate, and causes an output unit to output information associated with the second traveling distance.

2. Tryon teaches all of the limitations of claim 1 and further teaches, wherein the power control device continues to generate electric power with generated electric power having the maximum efficiency when the derived remaining amount of a fuel is smaller than the first threshold value (Tryon para 34, While the energy management system 10 can automatically operate without explicit input from the operator 60, the operator interface 62 can be adapted to provide for inputs from the operator 60 that would otherwise need to be automatically learned by the route computer[route i.e. distance first threshold value] system 48, or to provide for other inputs [Also threshold values] to enable the operator 60 to better optimize fuel efficiency or overall economy. For example, destinations could be preprogrammed by the operator 60, or set or recorded by the operator upon arriving at the particular destination.) Also para 65, 80. Para 77, As the number or trips or the travel distance on the same road are accumulated over time, the route computer system 48 can optimize the control of the hybrid vehicle system 12 to compensate for the affect of other external factors such as traffic flow, or lack thereof during rush hour traffic, which may be anticipated, and responsive to which the route computer system 48 can determine the best use of the total available energy stored in the vehicle 14, i.e. whether it is better to charge the energy storage device 22, e.g. battery 22.1, or to shut off the power generator 16 so as to conserve fuel 28. if the state of charge of the energy storage device 22, e.g. battery 22.1, is less than or equal to a minimum threshold. Knowledge of the predicted destination 114 provides for conserving fuel and decreasing emissions from the power generator 16 in a hybrid vehicle system 12 with a vehicle location sensor 42 by enabling the power generator 16 to shut down in advance of reaching the predicted destination.
or
 when a traveling distance calculated on the basis of the remaining amount of a fuel is smaller than the second threshold value.

3. Tryon teaches all of the limitations of claim 1 and further teaches, wherein the power control device continues power generation using the power generation device until there is no fuel that is able to supplied to the power generation device when the derived remaining amount of a fuel is smaller than the first threshold value (Tryon para 38; The recuperator 68 can store a substantial amount of heat energy during the operation of the recuperated turbine engine 64, at least a portion of which can be recovered by shutting off or reducing the flow of fuel 28 prior to reaching a destination, whereby the heat energy stored in the recuperator 68 heats the compressed air 30.1 sufficiently to provide for continued extraction of power from the turbine 76. This power--which requires no fuel usage to generate, and which would otherwise be lost--can be used to either store energy in the battery 22.1, or to drive the traction motor 20.)

or 
when a traveling distance calculated on the basis of the remaining amount of a fuel is smaller than the second threshold value.

4. Tryon teaches all of the limitations of claim 1 and further teaches, wherein the power control device causes the output unit to output information indicating that information output from the output unit has been switched from information associated with the first traveling distance to information associated with the second traveling distance when the output unit is caused to output information associated with the second traveling distance.(Tryon Fig. 4-10 road segments, and destinations and destination circles [para 42; segments, destinations, and circles are pleural each having their own information] and para 42-43; The map database 44 may further comprise topographic information such as the elevation 118 associated with each of the nodes 112 on the roads 108, from which the associated potential energy difference can be calculated for different locations along roads 108 in the map 100.)

5. Tryon teaches all of the limitations of claim 1 and further teaches, wherein the power control device calculates, as the first traveling distance, a value obtained by subtracting a predetermined distance based on an error of the first sensor from an actual traveling distance based on the derived remaining amount of a fuel. (Tryon para 72, with a recuperated turbine engine 64 as the power generator 16, the fuel 28 and an associated recuperator 68 could be controlled. Generally, the route computer system 48 continuously updates calculated energy requirements to travel the oncoming segment of the road 108.;para 32, the energy management system 10 [fuel] may utilize information from an external road or environment information system 58 [first traveling distance], such as an external traffic control information system that might provide information about traffic delays or road closures that could be used by the route computer system 48 to select an alternate route [actual traveling distance] to be used in determining the predicted driving pattern for calculating the overall control strategy. Para 33; which would then be used by the route computer system 48 as the most likely destination to be used for calculating the overall control strategy. Typical drive times, distances, energy use [fuel], etc. can be provided as information to the operator 60, and the operator 60 can communicate with the route computer system 48 to indicate or confirm intentions so as to improve the overall energy efficiency of the vehicle 14.) Also para 42; energy calculations used to automatically implement a predestination shutdown of the power generator 116. In FIG. 4,

Claim 6 is rejected using the same rejections as made to claim 1.
Claim 7 is rejected using the same rejections as made to claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664